         Case 3:19-cv-00117-LPR Document 14 Filed 09/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

MARK WILLBANKS                                                                     PLAINTIFF

v.                                   3:19-CV-00117-LPR-PSH

ANDREW SAUL, Commissioner,
Social Security Administration                                                   DEFENDANT

                                            ORDER

       The Court has received proposed findings and recommendations (Doc. No. 13) from

United States Magistrate Judge Patricia S. Harris. No objections have been filed and the time for

doing so has passed.

       After review of the findings and recommendations, as well as a de novo review of the

record, the Court approves and adopts the findings and recommendations in all respects.

       Accordingly, the Commissioner’s decision is AFFIRMED, and judgment will be entered

for the Commissioner in this case.

       IT IS SO ORDERED this 23rd day of September, 2020.




                                            LEE P.
                                                P RUDOFSKY
                                            UNITED STATES DISTRICT JUDGE
